PER CURIAM.
Appellant’s convictions for battery on a law enforcement officer and resisting arrest without violence are affirmed. However, because the State fails to concede the correctness of the sentencing transcript, appellant’s sentences are reversed and the cause is remanded to the trial court to resolve the apparent conflict between the written sentencing order and oral pronouncement of those sentences in open court. See Lester v. State, 563 So.2d 178 (Fla. 5th DCA 1990).
AFFIRMED in part; REVERSED in part, and REMANDED for resentencing.
GOSHORN, PETERSON and GRIFFIN, JJ., concur.